Case 2:20-cv-00554-TFM-C Document 37 Filed 01/27/21 Page 1 of 2                         PageID #: 290




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

FIRST ACCEPTANCE INSURANCE                      :
COMPANY, INC,                                   :
                                                :
                Plaintiff,                      :
                                                :
v.                                              :       CIVIL ACT. NO. 2:20-cv-554-TFM-C
                                                :
VANDERLISA ROSSER, et al.,                      :
                                                :
                Defendants.                     :

                                               ORDER

        Pending before the Court is the Pro Tanto Stipulation of Dismissal. Doc. 69, filed

November 11, 2020. Plaintiff First Acceptance Insurance Company (“First Acceptance”) and

Defendant Geico Casualty Company (“Geico”) request the Court dismiss First Acceptance’s

claims against Geico. In support of the stipulation, First Acceptance and Geico state Geico does

not assert a subrogation claim against First Acceptance, or any of its insureds, for the underlying

accident, so Geico does not have an interest in the outcome of this declaratory judgment action.

The stipulation is signed by counsel for First Acceptance and Geico. The Court construes the

stipulation as a motion to dismiss pursuant to Fed. R. Civ. P. 41(a)(2).1



1
  A request to dismiss an action requires a court order and dismissal by terms the court considers
“proper” if Fed. R. Civ. P. 41(a)(1) does not apply. FED. R. CIV. P. 41(a)(2). Fed. R. Civ. P.
41(a)(1)(A) allows for dismissal without a court order: (i) before the opposing party serves either
an answer or a motion for summary judgment; or (ii) if the joint stipulation of dismissal is signed
by all of the parties who have appeared. This matter involves multiple parties, and First
Acceptance and Geico request the Court dismiss only one (1) of the named defendants, and the
joint motion is not signed by all of the served parties. Thus, the Court finds it proper to construe
the stipulation as a motion to dismiss Geico pursuant to Fed. R. Civ. P. 41(a)(2). A plaintiff may
dismiss all claims against a defendant under Fed. R. Civ. P. 41 even if there are other defendants
in the case. Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004) (“[Fed. R.
Civ. P.] 41 allows a plaintiff to dismiss all of his claims against a particular defendant . . . .”); see
also Plain Growers, Inc. ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun Glasshouses, Inc., 474 F.2d

                                              Page 1 of 2
Case 2:20-cv-00554-TFM-C Document 37 Filed 01/27/21 Page 2 of 2                        PageID #: 291




       Upon consideration of the motion (Doc. 69), it is ORDERED it is GRANTED, and First

Acceptance’s claims against Geico are DISMISSED with prejudice, with each party to bear their

own costs and attorneys’ fees. Geico is ENJOINED from any future claims in regard to the

insurance policy at issue.

       DONE and ORDERED this 27th day of January 2021.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




250, 254 (5th Cir. 1973) (“There is little merit in the argument that the court could not dismiss the
action as to less than all defendants upon motion [under (a)(2)] . . . .”); Bonner v. City of Prichard,
Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).



                                             Page 2 of 2
